        Case 2:20-cv-07000-MWF-GJS Document 40 Filed 02/11/21 Page 1 of 1 Page ID #:290

 Name Jesse Graham
 Address 3680 Wilshire Blvd Ste 1092 p-02
 City, State, Zip Los Angeles CA 90010
 Phone (323) 393-0548
 Fax
 E-Mail jessegrahamla@gmail.com
 G FPD        G Appointed    G CJA       ✘Pro Per
                                         G           G Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER:
Jesse Graham
                                                                                                    2:2020 CV 07000
                                                    PLAINTIFF(S),
                                  v.
Taylor Swift
Universal Music                                                                           NOTICE OF APPEAL
Kobalt and Big Machine music                     DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                           Jesse Graham                               hereby appeals to
                                                                  Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              ✘ Order (specify):
                                                                        G
 G Conviction and Sentence
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       ✘ Judgment (specify):
                                                                        G
 G Interlocutory Appeals
 G Sentence imposed:
                                                                        G Other (specify):

 G Bail status:



Imposed or Filed on                2/11/2021            . Entered on the docket in this action on 2/11/2021                                  .

A copy of said judgment or order is attached hereto.


2/11/2021                                               JESSE GRAHAM
Date                                                    Signature
                                                        ✘ Appellant/ProSe
                                                        G                           G Counsel for Appellant           G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
